                                                                  Case 2:20-cv-00343-GMN-NJK Document 15 Filed 04/20/20 Page 1 of 3



                                                            1   CHAN LENGSAVATH, ESQ.
                                                                Nevada Bar# 12609)
                                                            2   CHAN LENGSAVATH LAW LTD.
                                                                7473 W. Lake Mead Blvd, #100
                                                            3   Las Vegas, NV 89128
                                                                Tel: (702) 518-2987
                                                            4   Email: chan@VegasCLLaw.com
                                                                Attorney for Defendant QINGWEN KONG
                                                            5
                                                                                           UNITED STATES DISTRICT COURT
                                                            6
                                                                                                   DISTRICT OF NEVADA
                                                            7

                                                            8   PARNELL COLVIN III,
                                                                An Individual,                                           CASE NO.: 2:20-CV-00343-GMN-NJK
                                                            9
                                                                                    Plaintiff,
                                                           10
                                                                vs.
                                                           11                                                             DEFANDANT QINGWEN KONG’S
                                                                AHP REALTY LLC, & QINGWEN KONG,                              RESPONSE PLAINTIFF’S
                                                           12                                                             RESPONSE FILED ON APRIL 13,
                           7473 W. LAKE MEAD BLVD. #100.
Chan Lengsavath Law LTD.




                                                                                    Defendants.                                      2020
                             LAS VEGAS, NEVADA 89128




                                                           13
                                   (702)518-2987




                                                           14

                                                           15           Defendant QINGWEN KONG (“KONG”), by and through her counsel of record,

                                                           16   hereby replies to the Plaintiff’s April 13, 2020 Response.

                                                           17           Plaintiff is again avoiding the argument that there is no due process violation when

                                                           18   there has not been any ruling against the Plaintiff in state court. As of the date of this

                                                           19   response, the Las Vegas Justice Court, the court that has original jurisdiction over eviction

                                                           20   matters, has actually dismissed the eviction proceeding pending this federal complaint. To

                                                           21   that point, the Plaintiff’s actions has only further solidified the need to declare the Plaintiff

                                                           22   as a vexatious litigant.

                                                           23           As for Plaintiff’s argument that he has the right to file for bankruptcy, the Defendant

                                                           24   agrees. The problem is the Plaintiff has filed for bankruptcy 3 times in the last year. And for

                                                           25   each petition, the Plaintiff failed to file the proper documents or attend the required classes

                                                           26   to complete the minimum requirements of a complete petition. Clearly, the Plaintiff never

                                                           27   intended to follow through with the bankruptcy and the petitions were simply to avoid

                                                           28   evictions by creating an automatic 60-day stay of all bill collections.


                                                                                                                  -1-
                                                                  Case 2:20-cv-00343-GMN-NJK Document 15 Filed 04/20/20 Page 2 of 3



                                                            1          Defendant is not trying to prevent the Plaintiff from filing for bankruptcy in
                                                            2   bankruptcy court or complaints with this Court, only that the filings be vetted first to ensure
                                                            3   that the filings are in good faith and not simply to delay other actions in good faith.
                                                            4                                             Conclusion
                                                            5          Defendant respectfully reiterates and asks this court to rule upon the Defendant’s
                                                            6   Motions filed on March 11, 2020 to dismiss the frivolous complaint and to declare the
                                                            7   Plaintiff a vexatious litigant. The eviction process belongs under the jurisdiction of the Las
                                                            8   Vegas Justice Court. Furthermore, Kong asks the court to consider Plaintiff a vexatious
                                                            9   litigant, to avoid filings such as this one and the numerous filings before. Lastly, Defendant
                                                           10   request the Court grant attorney’s fees in responding to yet another frivolous filing, seeking
                                                           11   only to delay the eviction process.
                                                           12
                           7473 W. LAKE MEAD BLVD. #100.
Chan Lengsavath Law LTD.

                             LAS VEGAS, NEVADA 89128




                                                           13   DATED this _20th___ day of ____April___, 2020.
                                   (702)518-2987




                                                           14
                                                                                                               CHAN LENGSAVATH LAW LTD.
                                                           15

                                                           16                                          By:     /s/ Chan Lengsavath __________________
                                                                                                               CHAN LENGSAVATH, ESQ.
                                                           17                                                  7473 W. Lake Mead Blvd, #100
                                                                                                               Las Vegas, NV 89128
                                                           18                                                  Tel: (702) 518-2987
                                                                                                               Email: chan@VegasCLLaw.com
                                                           19                                                  Attorney for Defendant Qingwen Kong
                                                           20
                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26
                                                           27

                                                           28


                                                                                                                 -2-
                                                                 Case 2:20-cv-00343-GMN-NJK Document 15 Filed 04/20/20 Page 3 of 3



                                                            1

                                                            2

                                                            3

                                                            4
                                                                                               CERTIFICATE OF SERVICE
                                                            5

                                                            6
                                                                      Pursuant to Fed. R. Civ. P. 5(b), I certify that on March 20, 2020, I served a true and
                                                            7
                                                                      correct copy of the foregoing DEFANDANT QINGWEN KONG’S RESPONSE
                                                            8
                                                                PLAINTIFF’S RESPONSE FILED ON APRIL 13, 2020 as follows:
                                                            9
                                                                  X             U. S. Mail to the following:
                                                           10

                                                           11                                  PARNELL COLVIN
                                                                                               6681 Tara Ave.
                                                           12                                  Las Vegas, Nevada 89146
                           7473 W. LAKE MEAD BLVD. #100.
Chan Lengsavath Law LTD.

                             LAS VEGAS, NEVADA 89128




                                                           13
                                   (702)518-2987




                                                           14   DATED this ___20th__ day of ___April__, 2020.

                                                           15
                                                                                                               CHAN LENGSAVATH LAW LTD.
                                                           16

                                                           17                                          By:     /s/ Melinda Lengsavath __________________
                                                                                                               Employee, CHAN LENGSAVATH LAW LTD.
                                                           18

                                                           19

                                                           20
                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26
                                                           27

                                                           28


                                                                                                                 -3-
